         Case 1:16-cv-00158-TJC Document 31 Filed 12/01/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


ANTON WOOD ROBERTS,                            Case No. CV-16-158-BLG-TJC

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this case is REMANDED to the
 Commissioner of Social Security for further proceedings consistent with the Ninth
 Circuit’s Memorandum decision of October 9, 2020. (Doc. No. 28.).

        Dated this 1st day of December 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
